DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6  recites the limitation "the corrected gain target value" in line 2, p. 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, on which this claim depends, recites “a preset gain control target value” which may have been meant. The claim is interpreted as best understood by the Examiner. Correction and clarification are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8 and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Otani et al. (US 2014/0253998).
With regard to claim 1, Otani et al. discloses 

an excitation light source (pumping laser diode 21) to generate the Raman excitation light in a drive state and to stop generating the Raman excitation light in a stop state;
a light source controller (control unit C)  to control intensity of the Raman excitation light in the drive state;
a light level measuring instrument (31) to measure a light level of the signal light input into the excitation light source apparatus [0058];
a logarithmic converter to convert at least one measurement result of measuring by the light level measuring instrument to a logarithmic value (optical signal power is converted to logarithm before determining the gain [0047]); and
a main controller to decide a correction value (equations from [0046] to [0056], specifically correcting the gain using the ASE power) based on the logarithmic value of the at least one measurement result in the stop state,
wherein the main controller controls the light source controller by using the correction value and a preset gain control target value [0061], shift in gain from the preset target gain by using equation (3)  .
With regard to claim 2, Otani discloses a second measurement of the signal in the drive (pump on) state [0059], which is converted to a logarithmic value by the controller. The subtraction of logarithmic values is given in [0047].

With regard to claim 7, the excitation light source is a laser diode pump; it is inherent that the light output intensity from such a laser diode is controlled by controlling an electric current supplied to the excitation light source (a constant current giving rise to a constant excitation light). The Examiner takes Official Notice of this fact.
With regard to claim 8, an ASE noise light is additionally measured in the drive state. [0045] by the detector (41). 
With regard to claim 9, the preset gain control target value is a ratio between the light levels of the main signal light input in the stop state and that in the drive state (Eq. 3).
With regard to claim 10, the preset gain target value is in the range of about 8 dB to 13 dB, as shown in Fig. 18. 
With regard to claim 11, the logarithmic value of the measurement in the stop state is merely the measure of noise and is inherently in the claimed range. The Examiner takes Official Notice of this fact.
With regard to claim 12, Otani discloses ( see Fig. 1) an optical transmission system comprising a transmission path (fiber 2) through which signal light is transmitted and An excitation light source apparatus  for outputting Raman excitation light for amplifying signal light, to the transmission path, the excitation light source apparatus comprising:
an excitation light source (pumping laser diode 21) to generate the Raman excitation light in a drive state and to stop generating the Raman excitation light in a stop state;
a light source controller (control unit C)  to control intensity of the Raman excitation light in the drive state;
a light level measuring instrument (31) to measure a light level of the signal light input into the excitation light source apparatus [0058];
a logarithmic converter to convert at least one measurement result of measuring by the light level measuring instrument to a logarithmic value (optical signal power is converted to logarithm before determining the gain [0047]); and
a main controller to decide a correction value (equations from [0046] to [0056], specifically correcting the gain using the ASE power) based on the logarithmic value of the at least one measurement result in the stop state,
wherein the main controller controls the light source controller by using the correction value and a preset gain control target value [0061], shift in gain from the preset target gain by using equation (3)  .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Otani as applied to claim 12 above, and further in view of Terahara et al.  (US 2002/0076182). 
With regard to claims 13-14, Otani does not disclose optical transmission system further comprises optical apparatus provided upstream of the excitation light source apparatus, transmitting an optical supervisory signal (OSC) that includes information indicating a light level of the signal light output. However, in the same field of endeavor  Terahara discloses an optical transmission system with a Raman excitation light source to pump the transmission optical fiber. An OSC is provided on an upstream side of the excitation light source in a direction of the transmission of the signal light and transmits the OSC (optical sender 229, Fig. 17[0150]. The excitation light source apparatus (e. g. Fig. 18) 
With regard to claim 15, the controller controls the light source (Raman pump) by means of the LD drive circuit on the basis of the OSC level [0177].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Otani and Terahara as applied to claim 13 above, and further in view of Naito et al. (US 2002/0105715).
Otani discloses an ASE noise light is additionally measured in the drive state. [0045] by the detector (41).  Neither Otani nor Terahara specifically disclose that the wavelength of the optical supervisory signal (OSC) is set to a wavelength that is not influenced by Raman amplification gain. However, Naito in the same field of endeavor teaches an optical transmission system, with a excitation light source apparatus for Raman amplification, wherein the OSC is set to a wavelength close to the pump wavelength and outside the signal light bandwidth, so that it is not influenced by Raman amplification.  In this way, no part of the signal band is used for the OSC and signal light is efficiently allocated; further there is no difficulty to detect the OSC because it has a low transmission rate (para. [0124-0125]). Therefore it would have been obvious to ton skilled in the art, e. g. an optical engineer, to configure the wavelength of the OSC as taught by Naito, in the optical transmission system of Otani as modified by Terahara. 
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statements filed on Sept. 2, 2020, April 7, 2020, Feb. 21, 2019, Feb. 6, 2019 and July 31, 2018 have been considered by the Examiner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Nakata discloses a controller for a Raman amplifier.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	
/ERIC L BOLDA/Primary Examiner, Art Unit 3645